           Case 2:19-cv-02472-MCE-DB Document 11 Filed 06/22/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         No. 2:19-cv-2472 MCE DB

12                                Plaintiff,
                                                       FINDINGS AND RECOMMENDATIONS
13   v.

14   KENNETH KRISTENSEN and SUSAN
     KRISTENSEN,
15

16                                Defendants.
17

18          On December 11, 2019, plaintiff filed a petition to enforce summonses of the Internal Revenue
19 Service (“I.R.S.”). (ECF No. 1.) On December 16, 2019, the undersigned issued an Order to Show

20 Cause as to why the summonses should not be enforced. (ECF No. 5.) A copy of that order, along with

21 the verified petition filed December 11, 2019, and its supporting documents was served on the

22 defendants on February 26, 2020. (ECF No. 9.)

23          The matter came before the undersigned for hearing on March 13, 2020, pursuant to the order to
24 show cause. (ECF No. 10.) Attorney Steven Tennyson appeared for plaintiff, along with Revenue

25 Officer Clifford Brown, Jr. Neither defendant filed a response to the Order to Show Cause or appeared

26 at the March 13, 2020 hearing.1
27
     1
28    Attorney Tennyson stated that defendant Susan Kristensen had been in contact with attorney Tennyson
     and was aware of the March 13, 2020 hearing.
                                                      1
30
            Case 2:19-cv-02472-MCE-DB Document 11 Filed 06/22/20 Page 2 of 4


 1          After review of the briefing and oral argument the undersigned makes the following findings and

 2 recommendations. The Verified Petition to Enforce I.R.S. Summons filed December 11, 2019, seeks to

 3 enforce administrative summonses issued on March 28, 2019. (ECF No. 1-1; ECF No. 1-2.) The

 4 summonses are pursuant to an investigation to secure information related to federal tax liability or

 5 collection of tax liability assessed for tax Form 1040 for the tax period ending December 31, 2016, and

 6 for tax Form CIVPEN for the quarterly periods ending September 30, 2013, March 31, 2015, December

 7 31, 2015, June 30, 2016, September 30, 2016, December 31, 2016, March 31, 2017, and June 30, 2017.

 8 (ECF No. 1-1 at 2; ECF No. 1-2 at 2.)

 9          Subject matter jurisdiction is invoked pursuant to 28 U.S.C. §§ 1340 and 1345 and is found to be

10 proper. 26 U.S.C. §§ 7402(b) and 7604(a) authorize the government to bring this action in this court.

11 The Order to Show Cause issued on December 16, 2019 shifted to defendants the burden of rebutting

12 any of the four requirements articulated in United States v. Powell, 379 U.S. 48, 57-58 (1964).

13          The undersigned has reviewed the petition and documents in support. Based on the

14 uncontroverted petition verified by Revenue Officer Brown, and the entire record, I make the following

15 findings:

16          1.      The summonses (ECF No. 1-1; ECF No. 1-2) issued by Revenue Officer Clifford Brown,

17 Jr., issued on March 28, 2019, and served upon defendants that same day, seeking testimony and

18 production of documents and records in defendants’ possession was issued in good faith and for a

19 legitimate purpose under I.R.C. § 7602, that is, to secure information related to the tax liability or the

20 collection of the tax liability of tax Form 1040 for the tax period ending December 31, 2016, and for tax

21 Form CIVPEN for the quarterly periods ending September 30, 2013, March 31, 2015, December 31,

22 2015, June 30, 2016, September 30, 2016, December 31, 2016, March 31, 2017, and June 30, 2017.

23          2.      The information sought is relevant to that purpose.

24          3.      The information sought is not already in the possession of the Internal Revenue Service.

25          4.      The administrative steps required by the Internal Revenue Code have been followed.

26          5.      There is no evidence of referral of this case by the Internal Revenue Service to the

27 Department of Justice for criminal prosecution.

28 ////

                                                          2
30
            Case 2:19-cv-02472-MCE-DB Document 11 Filed 06/22/20 Page 3 of 4


 1          6.      The verified petition and its exhibits made a prima facie showing of satisfaction of the

 2 requirements of United States v. Powell, 379 U.S. 48, 57-58 (1964).

 3          7.      The burden shifted to defendants Kenneth Kristensen and Susan Kristensen to rebut that

 4 prima facie showing.

 5          8.      Defendants have presented no argument or evidence to rebut the prima facie showing.

 6                                               CONCLUSION

 7          Accordingly, IT IS HEREBY RECOMMENDED that the I.R.S. summonses served upon

 8 defendants Kenneth Kristensen and Susan Kristensen be enforced and that defendants be ordered to

 9 appear at the I.R.S. offices at 4830 Business Center Drive, Ste 250, Fairfield, California, before Revenue

10 Officer Clifford Brown, Jr, or a designated representative, within 60 days of any order adopting these

11 findings and recommendations, then and there to be sworn, to give testimony, and to produce for

12 examining and copying the books, checks, records, papers and other data demanded by the summons,

13 the examination to continue from day to day until completed, unless compliance with the summonses is

14 fully achieved prior to that date and time. I further recommend that if it enforces the summonses, the

15 Court retain jurisdiction to enforce its order by its contempt power.

16          These findings and recommendations are submitted to the United States District Judge assigned

17 to the case, under 28 U.S.C. § 636(b)(1)(B) and (C) and Rule 304 of the Local Rules of the United States

18 District Court for the Eastern District of California. Within thirty (30) days after being served with these

19 findings and recommendations, any party may file written objections with the court and serve a copy on

20 all parties. Such a document should be titled “Objections to Magistrate Judge’s Findings and

21 Recommendations.” Any reply to the objections shall be served and filed within fourteen (14) days after

22 service of the objections. The District Judge will then review these findings and recommendations

23 pursuant to 28 U.S.C. § 636(b)(1).

24 ////

25 ////

26 ////
27 ////

28 ////

                                                         3
30
             Case 2:19-cv-02472-MCE-DB Document 11 Filed 06/22/20 Page 4 of 4


 1           The parties are advised that failure to file objections within the specified time may waive the

 2 right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3 Dated: June 19, 2020

 4

 5

 6

 7

 8
     DLB:6
 9 DB/orders/orders.civil/USvkristensen2472.enfor.f&rs

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                         4
30
